Title: From John Quincy Adams to Walter Hellen, 28 February 1815
From: Adams, John Quincy
To: Hellen, Walter



Dear Sir.
Paris 28. February 1815.

Since I wrote you in July last, I have had the pleasure of receiving your favour of 6. August, by Mr Boyd—As there was at the time when I received it scarcely the most distant prospect that the Negotiation then pending would terminate in Peace; I felt a repugnance at writing to you information which from the tenour of your Letters. I perceived would be so unwelcome to you— The prospect afterwards changed so suddenly, and the pressure of business at the time of the signature was so great, that I had not a moment to write you a line by the return of Mr Boyd—Since then no opportunity has occurred, until the present one by Mr Storrow, a Gentleman, who was formerly one of my pupils at Cambridge, and who has been passing a few years in Europe—I entertain great esteem and regard for his character, and as he proposes upon his return to America to visit Washington, he will personally deliver you this Letter—I beg leave to recommend him to your kind attentions.
After the conclusion of our business at Ghent I wrote home requesting to be recalled from the Mission to Russia, and I invited my wife to come with our Son Charles and join me at this place, where I am waiting for the decision of our Government upon the Treaty of Peace, and for the further orders of the President. I have a Letter from Mrs: Adams, dated 31. January—She then expected to leave St Petersburg in the course of a week—I hope she will arrive here about the 15th: of March and nearly at the same time to learn what the determination of the President and Senate has been with regard to the Treaty.—Mr and Mrs. Smith with their child are here, waiting to return to the United States in the Neptune— My Colleagues excepting Mr Russell propose also to return in that vessel.
I pray you to remember me kindly to Mrs Hellen and your children; to Mr Boyd and his family, and to believe me Dear Sir, ever truly yours

John Quincy Adams.